Citation Nr: 1740606	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-28 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gout in the left great toe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to June 1997.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In his October 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for August 2015; the Veteran cancelled the hearing in June 2015.  There is no evidence of record that the Veteran has made further inquiries or requests regarding a hearing.  The Board considers the Veteran's request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board previously remanded this matter in September 2015 for additional development. 


FINDING OF FACT

Gout was not manifested during service or within one year of discharge and is not related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A standard July 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in September 2011, September 2014, and December 2015.  The cumulative examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the diseases recognized as "chronic" under 38 C.F.R. § 3.309(a), the provision of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Federal Circuit has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While not specifically noted to be a chronic disease in 38 C.F.R. § 3.309 (a), gout is a type of arthritis in which uric acid crystals are deposited around joints.  See 68 Fed. Reg. 6,998, 7,008 (Feb. 11, 2003).  Because arthritis is a chronic disease listed in 38 C.F.R. § 3.309 (a), service connection based on chronicity or continuity of symptomatology is applicable with regard to gout as well.

When a Veteran contends that a service-connected disorder has caused or aggravated a second disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  See 38 C.F.R. § 3.310.

The Veteran contends that gout in the left great toe is secondary to his use of Maxzide, a medication for his service-connected hypertension.  In December 2011, the Veteran was asked and explicitly denied that he was seeking service connection for the gout as secondary to the hypertension itself.  However, the record raised the possibility of a relationship between the Veteran's hypertension and gout, and thus the Board must consider this theory of entitlement.

The Veteran was afforded a VA examination in September 2011.  The examiner noted a diagnosis of gout in January 2011 and opined that gout is not due to or aggravated by the Veteran's service-connected hypertension.  The examiner explained that gout is due to an elevation of uric acid level which when crystallized, produces pain.  

In September 2014 a VA opinion was obtained with regard to a relationship between the Veteran's gout and his use of Maxzide as treatment for his hypertension.  The examiner offered a detailed rationale for an opinion that the gout was less likely than not proximately due to or a result of the Veteran's service-connected hypertension treated with Maxzide.  The examiner did not provide an adequate opinion with regard to whether the gout was aggravated beyond its natural progression by the Maxzide.  Thus, the Board remanded the appeal for an opinion that addressed whether the Veteran's gout of the left great toe was at least as likely as not aggravated by his use of Maxzide to treat his hypertension; whether it is at least as likely as not the Veteran's left great toe gout was either caused or aggravated beyond its natural progression by his hypertension.

Pursuant to the Board's Remand, VA obtained an addendum opinion in December 2015.  The examiner opined that it is less likely than not that the Veteran's gout was aggravated beyond its normal progression by his use of Maxzide and provided a cogent rationale in support of this opinion.  The examiner further opined that it is less likely than not that the Veteran's gout of the left great toe was either caused or aggravated beyond its natural progression by hypertension.  The examiner provided a lengthy rationale in support of this opinion based on review of the evidence in the claims file, including the Veteran's lay statements, and medical literature pertaining to gout.

The VA opinions, when viewed cumulatively, are highly probative because the examiners have the medical knowledge to evaluate the disabilities in question and are familiar with the Veteran's clinical history through their review of the claims file.  The examiners also supported their conclusion with cogent reasoning which allow the Board to make a fully informed determination regarding causal nexus.  There are no competent opinions to the contrary.  

The Board has considered the Veteran's statement that his gout is caused by use of Maxzide.  However, the Veteran is not competent to diagnose or determine the etiology of his gout as this falls outside the realm of common knowledge of a lay person.  Such a determination involves complex medical questions that require medical training and knowledge, which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the medical opinions of the examiners are the only competent evidence and are probative evidence against the Veteran's claim. 

Finally, service treatment records do not show a diagnosis and/or treatment for left toe gout.  VA medical records indicate a diagnosis of gout in January 2011.  The claims file also does not show a diagnosis of left toe gout within one year of service discharge; and there is no competent evidence demonstrating gout is directly related to service.  For these reasons, service connection pursuant to 38 C.F.R. § 3.303(a) for onset in service, and also 38 C.F.R. § 3.303(b) and 3.307, 3.309 for presumptive service connection as a chronic disease is not warranted.

As the preponderance of the evidence is against the claim under all applicable theories of entitlement, the benefit of the doubt doctrine does not apply.  Service connection for left toe gout is not warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for gout is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


